Citation Nr: 1538620	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-30 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hairy cell leukemia claimed as due to Mustard Gas exposure, on the basis of substitution.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.  He died in May 2013 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As discussed in the Board's June 2015 remand, the Veteran's surviving spouse has been appropriately substituted for the Veteran.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This case is remanded to the AOJ because, in the appellant's April 2015 letter,     she requested to testify at a hearing before a Veterans Law Judge (VLJ) via videoconference.  See 38 C.F.R. § 20.700.

In June 2015, the Board remanded the claim for the scheduling of a video conference hearing for the appellant.  Review of the electronic and print record reveals no scheduling of the requested hearing, no notification letter sent to the appellant or her representative, no indication of a withdrawal of the requested hearing, and no evidence of the appellant's failure to appear.  Consequently, a second remand is required in order to schedule the appellant for the hearing that  she requested in April 2015.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the appellant's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







